DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 06/10/21.  Regarding the amendment, claim 15 is canceled, claims 1-14, and 16 are present for examination.
Allowable Subject Matter
Claims 1-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a driving system, as recited in claim 1,  for reducing vibration transmission from a driving motor to a machine base, the driving system (10) comprising: 
a driving motor body (12) operative to produce a driving force for driving an object to move in reciprocating directions; 
a pivotal support (22) for supporting the driving motor body (12), the pivotal support (22) being located between the driving motor body (12) and the machine base (14); 
wherein the pivotal support (22) is operative to cause at least a portion of the driving motor body (12) to rotate relative to the machine base (14) in an opposite direction to a direction of the driving force produced by the driving motor body (12) to drive the object.

    PNG
    media_image1.png
    287
    558
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 06/10/21, with respect to claim 1-16 have been fully considered and are persuasive.  The rejection of claim 1-16 has been withdrawn and place the invention in condition of allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834